      Case 1-18-43462-ess        Doc 64     Filed 05/06/19      Entered 05/06/19 12:33:07



                                                                                                  OF COUNSEL
                   Brian
                                                                                                   James K. Grace

                   McCaffrey                                                             Also admitted in New Jersey



                               Attorney
88-18 Sutphin Blvd. Jamaica, N.Y. 11435 at Law,
                                        Tel:    P.C.
                                             718-480-8280 Fax: 718-480-8279
                                                                             5/6/2019
VIA ECF
Judge Elizabeth Stong
271-C Cadman Plaza
Brooklyn, NY 11201

In Re: Claudia J Vargas aka Claudia Vargas
       Case# 18-43462-ess
       Loan No. …………..6636

Dear Hon. Elizabeth S. Stong:

        Our office represents the Debtors, Claudia Vargas, in the above referenced Chapter 13
Bankruptcy matter. Please allow this letter to serve as written status of the Loss Mitigation
efforts between the Debtor and Rushmore Loan Management Services, LLC (the “Secured
Creditor”).
        It may become necessary for the Debtor to seek sanctions for bad faith, because
Rushmore’s purposeful delays have allowed interest to accrue to their benefit and the Debtor’s
detriment. It is our position that the lender must use the correct income for the modification
review to take place with all fairness. It also avoids wasting the judiciary’s time and resources.
        We see that Gross Polowy office sent correspondence to your Honor dated 5/2/2019
indicating that our office resubmitted information that the secured creditor already has and
reviewed, but this representation is completely not true.
    Your Honor, please review our correspondence to you on 4/29/2019, we explained the
background and even make the below offer in good faith. At this time, we have not received a
response from Gross Polowy in regard to the below proposal:
Upfront contribution $28,000 (this will be paid from the money paid inside the chapter 13 plan)-
please review the chapter 13 plan where it indicates there is $2800.00 payment per month being
paid to Chapter 13 Trustee towards a proposed modification. So, the $2800 x 10 months (July
2018- April 2019 = $28,000
New UPB: $670,445.00 - $28,000 upfront contribution= total Interest-Bearing Principal:
$642,445
Deferred/ Principal forgiveness: to be determined, please reduce the principal as necessary to fit
the parameters indicated below
Rate 5.60%
     Case 1-18-43462-ess         Doc 64    Filed 05/06/19     Entered 05/06/19 12:33:07



                                                                                                  OF COUNSEL
                    Brian
                                                                                                  James K. Grace

                    McCaffrey                                                          Also admitted in New Jersey



                               Attorney
88-18 Sutphin Blvd. Jamaica, N.Y. 11435 at Law,
                                        Tel:    P.C.
                                             718-480-8280 Fax: 718-480-8279
Term 480 months
P&I $3,357
Escrow $630.00
Total PITI $3,987
Investor Target DTI is 35%
So, to determine DTI, the math is the proposed mortgage payment $3,987 / GMI: $11,389.00 (as
outlined above) = 35% DTI
In the alternative, we are open to reviewing a counteroffer under different parameters, such as
possible higher upfront contribution if required.
The Secured Creditor has all the requested financial documents to proffer a workout solution to
his Debtor, we kindly request continuation of the Loss Mitigation and that a representative from
the secured creditor is available on 5/7/2019.



                                     Your truly,

                                     /s/ Brian McCaffrey

                                     Brian McCaffrey, Esq
